
	

114 HR 4168 PCS: Small Business Capital Formation Enhancement Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IICalendar No. 361114th CONGRESS
		2d Session
		H. R. 4168
		IN THE SENATE OF THE UNITED STATES
		February 2, 2016Received; read the first timeFebruary 3, 2016Read the second time and placed on the calendarAN ACT
		To amend the Small Business Investment Incentive Act of 1980 to require an annual review by the
			 Securities and Exchange Commission of the annual government-business forum
			 on capital formation that is held pursuant to such Act.
	
	
 1.Short titleThis Act may be cited as the Small Business Capital Formation Enhancement Act. 2.Annual review of government-business forum on capital formationSection 503 of the Small Business Investment Incentive Act of 1980 (15 U.S.C. 80c–1) is amended by adding at the end the following:
			
 (e)The Commission shall— (1)review the findings and recommendations of the forum; and
 (2)each time the forum submits a finding or recommendation to the Commission, promptly issue a public statement—
 (A)assessing the finding or recommendation of the forum; and (B)disclosing the action, if any, the Commission intends to take with respect to the finding or recommendation..
		
	Passed the House of Representatives February 1, 2016.Karen L. Haas,Clerk
	February 3, 2016Read the second time and placed on the calendar